DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities: claims 1 and 8: “wherein when the cam screw moveable between an unlocked position, in which the targeting guide inserted into and removed from the volar distal radius plate, and a locked position, in which the targeting guide is locked onto the volar distal radius plate” should properly recite “wherein is moveable between an unlocked position, in which the targeting guide is configured to be inserted into and removed from the volar distal radius plate, and a locked position, in which the targeting guide is configured to be locked onto the volar distal radius plate” or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the radial arm" in lines 11 and 17, respectively.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the radial arm refers to 
Claim 8 recites the limitation "the volar distal radius plate" in lines 8, 9, 11, 13, 16, 18, 24, 25.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the volar distal radius plate refers to the “bone plate” previously recited. Examiner evaluated the claims as reciting “the bone plate” in their places.
Claim 8 recites “a head portion” in line 7 which Examiner evaluated as reciting “the enlarged head portion” as previously recited.
Claim 8 recites “respective openings” in line 10 which Examiner evaluated as reciting “respective through holes” as previously recited.
Claim 8 recites “the openings” in line 12 which Examiner evaluated as reciting “the through holes” as previously recited.
Allowable Subject Matter
Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
The following is a statement of reasons for the indication of allowable subject matter:  
Garvey et al. (US 2016/0220286) discloses a targeting guide (200) for use with a volar distal radius plate, comprising: a body having an upper portion (at 200, FIG. 1) configured to be disposed on a head portion of the volar distal radius plate and a lower portion (at 202, FIG. 1) configured to couple the targeting guide to the volar distal radius plate; a plurality of cannulated openings (204) corresponding to respective openings of the volar distal radius plate, wherein the cannulated openings are configured to facilitate drilling pilot holes and inserting fasteners at desired trajectories through the openings of the volar distal radius plate (¶37); a counterbored hole (240) extending through the body; a retaining arm (234) disposed adjacent the counterbored hole and extending from the lower portion of the body and .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775